FILED
                                                                                 Apr 25, 2018
                                                                                 01:51 PM(CT)
                                                                              TENNESSEE COURT OF
                                                                             WORKERS' COMPENSATION
                                                                                    CLAIMS




           TENNESSEE BUREAU OF WORKERS’ COMPENSATION
          IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                         AT MURFREESBORO

ANGELA DOUGLAS,                                  ) Docket No. 2017-05-0990
        Employee,                                )
v.                                               )
                                                 )
ADIENT US, LLC,                                  ) State File No. 66160-2017
          Employer,                              )
And                                              )
                                                 )
OLD REPUBLIC INS. CO.,                           ) Judge Dale Tipps
         Carrier.                                )




                           EXPEDITED HEARING ORDER
                               DENYING BENEFITS
                            (DECISION ON THE RECORD)


       This matter came before the undersigned workers’ compensation judge on April
23, 2018, on Angela Douglas’ Request for Expedited Hearing. The present focus of this
case is whether Ms. Douglas is entitled to medical benefits. The central legal issues are
whether Ms. Douglas gave adequate notice of her alleged injury and whether she is likely
to prove at a hearing on the merits that she suffered an injury arising primarily out of and
in the course and scope of her employment. For the reasons below, the Court holds Ms.
Douglas is likely to prevail on the issue of notice but not on whether she suffered an
injury arising primarily out of and in the course and scope of her employment.

                                    History of Claim

       Ms. Douglas alleged in her affidavit that she suffered a left-knee injury while
working for Adient at the end of July 2017. She described working two separate jobs,
Cushion Start and Cushion Install, on the day of her injury because the company had a
visitor from Nissan, for whom Adient built car seats. When she turned to return to
Cushion Start, she felt a pop in her left knee. Over the following week, Ms. Douglas’

                                             1
knee began “giving her trouble,” and she started icing it during her work breaks.

       During a medical checkup on August 21, Ms. Douglas said she told her personal
physician, Dr. Dana Chandler, that she injured her knee at work. The next day, Ms.
Douglas reported the injury to Human Resources and filled out an injury report. Adient
subsequently denied the claim, and Ms. Douglas sought treatment on her own with Dr.
Cason Shirley.

       Dr. Chandler’s August 21 record showed that Ms. Douglas appeared for her
annual exam and reported: “an approximately 3 week history of left knee pain –
described as sharp severe – there has been no overt trauma, her pain is much worse with
going up or down stairs, and she states her knee will just give out sometimes.” When Ms.
Douglas returned on October 16, she reported a specific twisting injury at work in early
August.

       Dr. Shirley’s October 19 record gave a July 24 onset date when Ms. Douglas “was
putting a cushion in a seat and twisted her knee and it popped.” He diagnosed a medial
meniscus tear and gave her a lidocaine injection.

       Ms. Douglas filed a Petition for Benefit Determination (PBD) seeking medical
treatment. The parties did not resolve the issues through mediation, and the mediating
specialist filed a Dispute Certification Notice. Ms. Douglas filed a Request for Expedited
Hearing seeking a decision on the record without an evidentiary hearing. The Court
issued a Docketing Notice identifying the documents it received for review and providing
the parties an opportunity to file objections to the admissibility of any of those
documents. Neither party filed an objection, and the Court took up the hearing request on
April 23.

       Adient contended that Ms. Douglas cannot establish that her condition arose
primarily out of and in the course of her employment. It also argued that Ms. Douglas’
claim is barred because she failed to provide proper notice of an injury.

                       Findings of Fact and Conclusions of Law

      Ms. Douglas need not prove every element of her claim by a preponderance of the
evidence to obtain relief at an expedited hearing. Instead, she must present sufficient
evidence that she is likely to prevail at a hearing on the merits. See Tenn. Code Ann. §
50-6-239(d)(1) (2017); McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp.
App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).

                                          Notice

      Tennessee Code Annotated section 50-6-201(a)(1) provides that an injured

                                            2
employee must give written notice of an injury within fifteen days unless it can be shown
that the employer had actual knowledge of the accident or that “reasonable excuse for
failure to give the notice is made to the satisfaction of the tribunal.” Ms. Douglas
submitted no proof that she provided written notice of an injury within fifteen days.
Likewise, she offered no proof that Adient had actual knowledge of her alleged injury.

        However, the Court finds it unnecessary to resolve the question of notice because
Adient presented no evidence of any prejudice to its ability to defend this claim.
Tennessee Code Annotated section 50-6-201(a)(3) provides that failure to give notice
will not bar a claim unless the employer can show it was prejudiced by the lack of notice.
Without any evidence on this issue, the Court cannot find Ms. Douglas’ alleged failure to
report the injury resulted in any prejudice to Adient, such as a serious impediment to
investigating the claim. This is especially true, since Adient received written notice of
the alleged injury when Ms. Douglas filed her accident report on August 22. Therefore,
the Court finds that Ms. Douglas appears likely to prevail at a hearing on the merits on
the notice issue.

                                              Causation

       Ms. Douglas must show that her alleged injuries arose primarily out of and in the
course and scope of her employment. To do so, she must show her injury arose primarily
out of a work-related incident, or specific set of incidents, identifiable by time and place
of occurrence. Further, she must show, “to a reasonable degree of medical certainty that
it contributed more than fifty percent (50%) in causing the . . . disablement or need for
medical treatment, considering all causes.” “Shown to a reasonable degree of medical
certainty” means that, in the opinion of the treating physician, it is more likely than not
considering all causes as opposed to speculation or possibility. See Tenn. Code Ann. §
50-6-102(14).

        Adient filed affidavits of several of its employees. None of these is particularly
persuasive, as they consist primarily of statements that Ms. Douglas didn’t report a work
injury until August 22, speculation on alternative causes of the injury, legal arguments as
to whether any work duty caused the injury, and disputes over whether Ms. Douglas
identified the correct date of injury.1 Nonetheless, applying the above principles, the
Court cannot find at this time that Ms. Douglas is likely to meet her burden of proof.

       Regarding the requirement of a work-related incident “identifiable by time and
place of occurrence,” the exhibits submitted do not support Ms. Douglas’ contention that
she suffered a discrete, identifiable injury on July 24, 2017. The first medical record to
mention Ms. Douglas’ knee pain specified “no overt trauma.” Later, Dr. Shirley noted

1
  The Court recognizes that Adient questions the correct date of the alleged injury but is not persuaded
that an approximate or estimated date is necessarily insufficient to establish causation.
                                                   3
that Ms. Douglas’ injury occurred while she “was putting a cushion in a seat and twisted
her knee and it popped.” Both of these notations are inconsistent with Ms. Douglas’
statement that she felt a pop in her knee “as I turn[ed] to go back to Cushion Start.”

       Additional information or live testimony sometimes resolves these types of
inconsistencies. However, Ms. Douglas chose to have this matter resolved on the record
and, weighing the conflicting information before it at this time, the Court is unable to
conclude that she is likely to identify a specific incident by time and place of occurrence.

IT IS, THEREFORE, ORDERED as follows:

   1. Ms. Douglas’ claim against Adient and its workers’ compensation carrier is denied
      at this time.

   2. This matter is set for a Scheduling Hearing on June 13, 2018, at 9:00 a.m. You
      must call 615-741-2112 or toll-free at 855-874-0473 to participate. Failure to call
      may result in a determination of the issues without your further participation. All
      conferences are set using Central Time (CT).


       ENTERED this the 25th day of April, 2018.



                                   _____________________________________
                                   Judge Dale Tipps
                                   Court of Workers’ Compensation Claims


                                       APPENDIX

Exhibits:
      1. Affidavit of Angela Douglas
      2. October 19, 2017 office note from Mid-Tennessee Bone and Joint Clinic
      3. Notice of Denial of Claim for Compensation dated September 12, 2017
      4. Medical bill from Mid-Tennessee Bone and Joint Clinic
      5. Final Notice of balance due from Maury Regional Medical Center
      6. Adient Injured Employee Information Form
      7. Records from Williamson Medical Group
      8. Affidavit of David A. (Bo) Miller
      9. Affidavit of Steve Williams
      10. Affidavit of Aaron Cowart
      11. Affidavit of Tony Simeri

                                             4
Technical record:
   1. Petition for Benefit Determination
   2. Dispute Certification Notice
   3. Request for Expedited Hearing
   4. Docketing Notice
   5. Employer’s Position Statement


                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 25th day
of April, 2018.

 Name                     Certified Fax          Email   Service sent to:
                          Mail
 Angela Douglas,          X                      X       108 East Merchant St.
 Employee                                                Mt. Pleasant, TN 38474
                                                         angeladouglass2009@yahoo.com
 Kitty Boyte,                                    X       kboyte@constangy.com
 Employer’s Attorney



                                           _____________________________________
                                           Penny Shrum, Clerk of Court
                                           Court of Workers’ Compensation Claims
                                           WC.CourtClerk@tn.gov




                                             5
                           Expedited Hearing Order Right to Appeal:

     If you disagree with this Expedited Hearing Order, you may appeal to the Workers'
Compensation Appeals Board. To appeal an expedited hearing order, you must:

    1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal," and file the
       form with the Clerk of the Court of Workers' Compensation Claims within seven
       business days of the date the expedited hearing order was filed. When filing the Notice
       of Appeal, you must serve a copy upon all parties.

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
      calendar days after filing of the Notice of Appeal. Payments can be made in-person at
      any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
      alternative, you may file an Affidavit of Indigency (form available on the Bureau's
      website or any Bureau office) seeking a waiver of the fee. You must file the fully-
      completed Affidavit of Indigency within ten calendar days of filing the Notice of
      Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
      result in dismissal of the appeal.

   3. You bear the responsibility of ensuring a complete record on appeal. You may request
      from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
      the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
      it with the court clerk within ten calendar days of the filing the Notice of
      Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
      parties within ten calendar days of the filing of the Notice of Appeal. The statement of
      the evidence must convey a complete and accurate account of the hearing. The Workers'
      Compensation Judge must approve the statement before the record is submitted to the
      Appeals Board. If the Appeals Board is called upon to review testimony or other proof
      concerning factual matters, the absence of a transcript or statement of the evidence can be
      a significant obstacle to meaningful appellate review.

   4. If you wish to file a position statement, you must file it with the court clerk within five
      business days after the deadline to file a transcript or statement of the evidence. The
      party opposing the appeal may file a response with the court clerk within five business
      days after you file your position statement. All position statements should include: (1) a
      statement summarizing the facts of the case from the evidence admitted during the
      expedited hearing; (2) a statement summarizing the disposition of the case as a result of
      the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
      argument, citing appropriate statutes, case law, or other authority.




For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
   Filed Date Stamp Here                     EXPEDITED HEARING NOTICE OF APPEAL
                                                  Tennessee Division of Workers' Compensation
                                                                                                     Docket#: - - - -- -- - --
                                                      www.tn.go v/labor-wfd/wcomp.shtm l
                                                                                                     State File #/YR: - - -- - - --
                                                             wc.courtclerk@tn.gov
                                                                1-800-332-2667                       RFA#: _ _ _ _ _ _ _ _____ _

                                                                                                     Date of Injury: - - - -- - - - -
                                                                                                     SSN: _______ _ ______ __




                      Employee


                      Employer and Carrier

          Notice
          Noticeisg~enthat _ _ _ _ _ _ _~~--~~~~---~~~--------~
                                    [List name(s) of all appealing party(ies) on separate sheet if necessary]

          appeals the order(s) of the Court of Workers' Compensation Claims at _ __

           -~~~-----~~~~~~~~-to the Workers' Compensation Appeals Board .
           [List the date(s) the order(s) was filed in the court clerk's office]

          Judge___________________________________________

          Statement of the Issues
          Provide a short and plain statement of the issues on appeal or basis for relief on appeal:




          Additional Information
          Type of Case [Check the most appropriate item]

                             D   Temporary disability benefits
                             D   Medical benefits for current injury
                             D   Medical benefits under prior order issued by the Court

          List of Parties
          Appellant (Requesting Party): _____________ .A t Hearing: DEmployer DEmployee
          Address:. _______________________ ______________ ___________

          Party's Phone:.____________________________ Email: _________________________

          Attorney's Name:________________________________ ___ BPR#: - - - - - - - - - - - -

          Attorney's Address:. _ _ _ _ _~~-~~~~----~~----                                             Phone:
          Attorney's City, State & Zip code: _____________________ ___________ _ _ _ __ _
          Attorney's Email :_ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ __ _ _ _ __ _ _ _ _ _ _ __

                                        *Attach an additional sheet for each additional Appellant*

LB-1099    rev.4/15                                        Page 1 of 2                                                     RDA 11082
Employee Name: - - - -- - - -- - - -              SF#: _ _ _ _ __ _ _ _ _ DO l: _ __             _ __




Aopellee(s)
Appellee (Opposing Party): _ _ _ _ _ _ _ _.At Hearing: OEmployer DEmployee



Appellee's Address: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
Appellee's Phone:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _.Email:_ _ _ _ _ _ __ _ _ _ _ _ __

Attorney's Name:_ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ BPR#: - - - - - - - -
Attorney's Address:._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Phone:

Attorney's City, State & Zip code: - - - -- - - - - - - - - - - - - - - - - - - -- -
Attorney's Email:._ _ _ _ __ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                       * Attach an additional sheet for each additional Appellee *


CERTIFICATE OF SERVICE

I,                                             certify that I have forwarded a true and exact copy of this
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties
and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules of
Board of Workers' Compensation Appeals on this the              day of__, 20_ .



[Signature of appellant or attorney for appellant]



LB-1099   rev.4/1S                                Page 2 of 2                              RDA 11082
 .
ll                                                                                                                 .I




                                    Tennessee Bureau of Workers' Compensation
                                           220 French Landing Drive, 1-B
                                             Nashville, TN 37243-1002
                                                   800-332-2667


                                               AFFIDAVIT OF INDIGENCY


     I,                                                , having been duly sworn according to law, make oath that
     because of my poverty, I am unable to bear the costs of this appeal and request that the filing fee to appeal be
     waived. The following facts support my poverty.

     1. Full Name:_ _ _ _ _ _ _ _ _ _ __                      2. Address: - - - - - - - - - - - - -

     3. Telephone Number: - - - - - - - - -                   4. Date of Birth: - - - - - - - - - - -

     5. Names and Ages of All Dependents:

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - -- -                 Relationship: - - - - - - - - - - - --

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

     6. I am employed by: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - , -

             My employer's address is: - - - - - - - - - - - - - - - - - - - - - - - - -

             My employer's phone number is: - - - - - - - - - - - - - - - - - - - - - - -

     7. My present monthly household income, after federal income and social security taxes are deducted, is:

     $ _ _ _ _ _ _ ___

     8. I receive or expect to receive money from the following sources:

             AFDC            $            per month           beginning
             SSI             $            per month           beginning
             Retirement      $            per month           beginning
             Disability      $            per month           beginning
             Unemployment $               per month           beginning
             Worker's Camp.$              per month           beginning
             Other           $            per month           beginning



     LB-1108 (REV 11/15)                                                                               RDA 11082
9. My expenses are: ' ;                                                     !•
                                                                             '

        Rent/House Payment $              per month     Medical/Dental $            per month

        Groceries         $         per month           Telephone       $           per month
        Electricity       $         per month           School Supplies $           per month
        Water             $         per month           Clothing        $           per month
        Gas               $         per month           Child Care      $           per month
        Transportation $            per month           Child Support   $           per month
        Car               $          per month
        Other             $         per month (describe:


10. Assets:

        Automobile              $ _ _ __ _
                                                        (FMV) -    - - - - -- - - -
        Checking/Savings Acct. $ _ _ _ __
        House                   $ _ _ _ __
                                                        (FMV) - - -- - - -- - -
              )
        Other                   $ _ _ _ __              Describe:_ _ _ __ _ _ _ _ __


11. My debts are:

        Amount Owed                     To Whom




I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.




APPELLANT



Sworn and subscribed before me, a notary public, this

_ _ _ dayof _____________ ,20____




NOTARY PUBLIC

My Commission Expires:_ _ _ _ _ __ _




LB-1108 (REV 11/15)                                                                         RDA 11082